PER CURIAM:
Claimant brought this action to recover damages to their 1985 Lincoln Town Car which occurred when the automobile struck a hole on U.S. 52 near Steptown in Wayne County. This incident occurred on November 3, 199, when claimant Elaine Baldwin was operating the automobile. She had been to a doctor's office in Huntington and she was proceeding home to Matewan, West Virginia, when her automobile struck a razor edge hole in the break of the pavement. The two right tires were damaged, including the wheels and rims for a total amount of $779.20 in damages. Claimant received compensation from her insurance company for these damages less the deductible of $200.00.
Claimant Mrs. Baldwin described the hole as being approximately three feet in length and "deep". The hole was located on the right side of the southbound lane "within the road limit." After the automobile struck the hole, claimant stopped her automobile and waited for assistance. Her daughter and grandson were passengers. No one was hurt in the incident.
Respondent's assistant maintenance engineer for District 2, Earl David BlevinsVS, testified that U.S. Route 52 is a heavily traveled coal haul road. Respondent's employees constantly repair holes on this road with hot mix, but the patch material comes out almost as fast as it is placed. He explained that the "heavy loads definitely contribute and any flaw in the structural integrity of the roadway base under the hot mix moisture infiltrating that base." Holes in the payment are a regular ongoing problem for this highway.
The Court, having reviewed the evidence in this claim, is of the opinion that respondent had constructive notice of the hazard on the highway. This particular hole was large and was in the traveled portion of the highway. Respondent's employees are aware that the highway has a propensity to develop holes in the pavement. Respondent has a duty to maintain the highways with known traffic problems more carefully. Therefore, the Court has determined that claimants are entitled to an award.
Claimant received compensation for their damages from their insurance, less their deductible of $200.00. Therefore, the Court makes an award in the amount of $200.00.
Award of $200.00.